Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawing
1.	Drawing filed on 12/04/2019 and 03/19/2019 has been accepted by the examiner.
Examiner’s comment
2.	Appears the current case contains very large volume of IDS, applicant is reminded that MPEP 609 and section 2004, paragraph 13 in regards to large volume of IDS submitted to the office. 

Citation of Relevant Prior Art 
3.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Christophersen et al. (US 2020030092) describes an impedance measurement system, comprising a signal conditioner, a data acquisition system, and a computing system. The signal conditioner is configured for generating a multispectral excitation signal from a composed multispectral signal and applying the multispectral excitation signal to a device under test for an excitation time period. The data acquisition system is configured for sampling a response of the 

	Christophersen et al. (US 20140358462) describes generating a stimulus signal comprising two or more sinusoidal signals at different frequencies with a frequency step factor therebetween; advancing the stimulus signal by one time step; applying the stimulus signal to the electrochemical cell with an impedance measurement device; detecting a response signal of the electrochemical cell to 
	
	Christophersen (US 20200300920) describes impedance testing devices, circuits, systems, and related methods are disclosed. A Device Under Test (DUT) is excited with a multispectral excitation signal for an excitation time period while the DUT is under a load condition from a load operably coupled to the DUT. A response of the DUT is sampled over a sample time period. The sample time period is configured such that it includes an in-band interval during the excitation time period and one or more out-of-band intervals outside of the in-band interval. A response of the DUT to the load condition during the in-band interval is 
	Christophersen (US 20070257681) describes determining an impedance of an energy-output device using a random noise stimulus applied to the energy-output device. A random noise signal is generated and converted to a random noise stimulus as a current source correlated to the random noise signal. A bias-reduced response of the energy-output device to the random noise stimulus is generated by comparing a voltage at the energy-output device terminal to an average voltage signal. The random noise stimulus and bias-reduced response may be periodically sampled to generate a time-varying current stimulus and a time-varying voltage response, which may be correlated to generate an autocorrelated stimulus, an autocorrelated response, and a cross correlated response. Finally, the autocorrelated stimulus, the autocorrelated response, and the cross correlated response may be combined to determine at least one of impedance amplitude, impedance phase, and complex impedance.

	Shor (US 20040131130) describes a fast switching frequency generator for facilitating generation of a multi-band ultra-wide band transmission, the generator including a circuit. The circuit includes at least one voltage controlled oscillator and at least one divider. The at least one voltage controlled oscillator is adapted 

	SONG JONG TAE (KR 20090037820, 2009-04-16, G 06 F 15/16) describes control using out-of-band signaling simplifying the in-band signaling is provided to reduce signal process load in each transmitting apparatus in network in a response/reconfirmation process. Resources of network for the call establishment and policy are checked(S220). The information of the user requesting the call establishment is checked(S230). An IP flow descriptor is distributed to the edge node of network(S240). The IP level flow descriptor is mapped to FSA QoS(Quality of Service) parameters(S250). The resources in which RACF(Resource and Admission Control Function) are available is 

	LI (CN 103481913, 2014-01-01, B61L 19/00) describes when monitoring the railway semi-automatic blocking device of the tested voltage and current signal is input. respectively establishing measuring parameter model of the measured voltage and current signal, and perform interference parameter model correction for multiple kinds of signal, using the detected voltage the correction current signal after product power parameter model is established, using the established power parameter model to modify the test voltage; the current signal and interference signal parameter to finish the feedback correction signal. The relay and down and relay switching moment, it will generate voltage or current of the pulse interference signal strength and interference frequency of the signal by the impedance characteristics of amplitude, frequency and load impedance frequency response characteristic and the transmission line voltage or current of an input signal such as factors, the interference signal is enveloped signal and exponential decay signal. measuring signal after passing through the low-pass filter to measure, referred to as in-band low frequency interference, the measured voltage and current signals into the filter front and back signal measurement, the difference value is out-of-band high-frequency interference, with in low-frequency interference and the out-of-band high frequency interference with corresponding index relation, can interference parameter model by the correction.

	SONG (CN 108259021, 2018-07-06, H 03 H 11/38) describes a CMOS board band distributed adjustable band-pass filter, comprising a K-stage N-channel filter group module, distributed inductance module, series capacitor Cj module and load stage circuit module; K N-channel filter group module is respectively connected with the distributed inductance module and series capacitor Cj module, further ground and the external clock circuit; the distributed inductance module is connected with load-level circuit module, series capacitor Cj module further, wherein K is a positive integer. N is a positive even number. The invention through a K-stage N-channel filter group module and combined distributed inductance module, which realizes a based on impedance for conversion to a higher clock frequency of the high adjustable band-pass filter, which reduces the working voltage and power consumption of the circuit, the N-channel filter connected with the series capacitor Cj module reduces the in-band insertion loss and increases the out-of-band suppression, simple structure, easy integration, which is good for meeting future receiver complexity and flexibility requirements. Distributed inductance module K N channel filter group module cascade, inducing a series inductance, and a K-stage N-channel filtering module is coupled so that the adjustable band-pass filter to obtain further out-of-band suppression, meanwhile it is a pass filter is adjustable with a higher clock frequency to convert based on impedance and reduces working voltage and power consumption of the circuit. series capacitor Cj module through K-level N-channel filter group module incorporated into a transmission line, so that the filter 

	Hank Zumbahlen (Phase Response in Active Filters Part 2, the Low-Pass and High-Pass Responses, 4 pages, 09/2009) describes examined the relationship of the filter phase to the topology of its implementation. This article will examine the phase shift of the filter transfer function itself. While filters are designed primarily for their amplitude response, the phase response can be important in applications such as time delay simulation, cascaded filter stages, and especially process-control loops. This article will concentrate on the low-pass and high-pass responses. Future articles in this series will examine the band-pass and notch (band-reject) responses, the all-pass response, and the impulse and step responses of the filter. To review, the transfer function of an active filter can be viewed as the cascaded response of the filter transfer function and an amplifier transfer function.

	Gramatikov (New pediatric vision screener, part II: electronics, software, signal processing and validation, 19 pages, 2016) describes device uses the birefringence of the human fovea (the most sensitive part of the retina). The optics have been reported in more detail previously. The present article focuses on the electronics and the analysis algorithms used. The objective of this study 

	Chavdar Levkov (Removal of power-line interference from the ECG: a review of the subtraction procedure, 46 pages, 23 August 2005) describes the subtraction procedure was developed some two decades ago, and almost totally eliminates power-line interference from the ECG signal. This procedure does not affect the signal frequency components around the interfering frequency. Digital filtering is applied on linear segments of the signal to remove the interference components. These interference components are stored and further subtracted from the signal wherever non-linear segments are encountered. Modifications of the subtraction procedure have been used in thousands of ECG instruments and computer-aided systems. Other work has extended this procedure to almost all possible cases of sampling rate and interference frequency variation. Improved structure of the on-line procedure has worked successfully regardless of the multiplicity 

	Pace et al. (US 5740524) describes a selective call receiver including a radio frequency amplifier having an output power level that is controllable in an unconditionally stable manner. A selective call receiver includes a radio frequency amplifier having an output power level that is controllable. A radio frequency level sensor generates a sensor output signal in response to an input signal level received at the radio frequency amplifier. The receiver also includes a RSSI signal that indicates a relative strength of an on-channel signal received at the radio frequency amplifier and recovered by the selective call receiver. The amplifier output power level adjustment circuit that operates to adjust a power gain of the radio frequency amplifier in an unconditionally stable feed-forward manner based on the sensor output signal and the RSSI signal, such that the output power level remains substantially constant when the input signal level sensed by the radio frequency level sensor substantially reaches or exceeds a first predetermined signal overload level or the received on-channel signal substantially reaches or exceeds a second predetermined signal level.

	Wloczysia (US 9571037) describes a wireless device comprising: a first antenna configured to receive a first radio-frequency (RF) signal; a first front-end module (FEM) in communication with the first antenna, the first FEM including a packaging substrate configured to receive a plurality of components, the first 

	KIM (US 20170302097) describes  microcontroller unit (MCU) and general purpose input output (GPIO) pins in the magnetic resonance method, and may 

	SONG (CN 108259021, 2018-07-06, H 03 H 11/38) describes a CMOS board band distributed adjustable band-pass filter, comprising a K-stage N-channel filter group module, distributed inductance module, series capacitor Cj module and load stage circuit module; K N-channel filter group module is respectively connected with the distributed inductance module and series capacitor Cj 

	LINDAHL (CN 104040888, 2018-07-10, H 04 R 3/04) describes a multi-rate filter system, comprising: an input channel configured to receive an input signal, and an output channel that is configured to output the filtered signal, multi-rate filter block concatenation, which is coupled between the input channel and the output channel. at least one of the multi-rate filter block comprises: a band selector, comprising a selector input, a high band selector output, a multi-rate filter block connected to the subsequent low-pass selector output, and lower sampler connected between the band selector input and said low-pass selector output; a signal processing block coupled to said high band selector output coupled to the signal processing block comprises a linear filter component, and a combiner, which is connected to the signal processing block, the belt combiner comprises .

	Allowable Subject Matter
4.	Claims 1-39 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 16 and 27 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of the method a method of measuring impedance, comprising: estimating a load response of the device under test to the load condition during the in-band interval by analyzing samples of the response from the one or more out-of-band intervals; computing adjusted samples by subtracting the estimated load response during the in-band interval from the samples from the in-band interval; and estimating an impedance of the device under test by analyzing the adjusted samples. It is these 

Claims 2-15 are allowed due to their dependency on claim 1.

Regarding claim 16:
The primary reason for the allowance of claim 16 is the inclusion of an impedance measurement system, comprising: analyzing the mathematical expression at time points corresponding to time points of the response during the in-band interval to estimate in-band corruption correlated to a corruption of the response by the load condition; computing adjusted samples by subtracting the estimated in-band corruption during the in-band interval from the measurements from the in-band interval; and analyzing the adjusted samples to estimate an impedance of the device under test. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 17-26 are allowed due to their dependency on claim 18.

Regarding claim 27:
The primary reason for the allowance of claim 27 is the inclusion of a method of measuring impedance, comprising: condition by analyzing the mathematical  It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 28-39 are allowed due to their dependency on claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Contact information

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 

The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
February 16, 2021